FILED: KINGS COUNTY CLERK 10/29/2019 04:34 PM                                                                                                                                    INDEX NO. 510586/2019
        CaseNO.
NYSCEF DOC.  1:19-cv-02521-JBW-RER
                13                                                    Document 38-9 Filed 12/27/19 PageRECEIVED
                                                                                                        1 of 3 PageID #: 658
                                                                                                                 NYSCEF:  10/29/2019




              SUPREME                 COURT               OF THE                STATE           OF      NEW YORK
              COUNTY                OF KINGS
                                                                                   -------------------X
              911     REALTY                CORP,                                                                                              Index       No:      510586/2019



                                                                                Plaintiff,


                                            -against-                                                                                          Affidavit           in      Support


              ARIHAY               KAIKOV               and
              AERE          IVIANAGEMENT                          CORP.


                                                                            Defendants


              --------------------------------------------------------X
              STATE           OF      NEW YORK                              )
                                                                            )sS:
              COUNTY                OF Queens                               )




              I, Arihay           Kaikov,         being        duly       sworn              deposes          and      says:


                             1.             I am the          Defendant                 in this        action,         and      as such,          I am fully            aware        of the      facts        and


              circumstances                 in this       case,       and        make         this     affidavit            in further          support          of the       motion       to dismiss               the


              above-captioned                   lawsuit.


                             2.             On or about               May           13, 2019,             Plaintiff          filed     their      Summons               and     Complaint



              regarding            an alleged             ownership               interest           in the       property           known         as 844          Herkimer            Street,      Brooklyn,


                                                                                   Property"
              NY       11233        (hereinafter              "Subject                                    or "Subject                Premises").             See Exhibits              A   and     B attached


              to the      Motion           to Dismiss.


                             3.             However,              on or about                 April        25,     2019,        Plaintiff,         by      his    uncle,       commenced                 an


              identical           action     against          me in the Eastern                        District             of New       York.         See       Exhibit        C attached          to the


              Motion         to Dismiss             for     the    federal            summons               and        complaint.




                                                                                                                                                                  EXHIBIT 6
                                                                                                1 of 3                -9-
FILED: KINGS COUNTY CLERK 10/29/2019 04:34 PM                                                                                                                                              INDEX NO. 510586/2019
        CaseNO.
NYSCEF DOC.  1:19-cv-02521-JBW-RER
                13                                                      Document 38-9 Filed 12/27/19 PageRECEIVED
                                                                                                          2 of 3 PageID #: 659
                                                                                                                   NYSCEF:  10/29/2019




                             4.                 These        two     actions             are        identically            similar,           and     as such,          the      instant       state       action


              should        be dismissed                   pursuant            to    CPLR                 section        3211(a)(4).                The     alleged         wrongs,            identify            of the



              parties,       and          the    prayer        for    relief         are       identical.              See Exhibit              A     and     C.


                             5.       .         The     Plaintiff           is the         same            in both       actions,            and      as such,         is, or should              be,      fully         aware


              that    the     same          issue       is now        being          litigated                in two       different            courts.        In     essence,           the   Plaintiff            is



              misappropriating                        its corporate               form         to        litigate      an alleged              wrongdoing                 that     the     Plaintiff         is already



              litigating           in his         individual           capacity                in        Federal        Court.         Id


                             6.                 Additionally,               I was          never              served      in this           action.


                             7.                 As     evidenced             by      my driver's                     license      and         electric       bills,       my actual            place         of


              residen-ce           in      May        2019      was         Sunny           Isles          Beach,        Florida.            See Exhibit              H    and     I.


                             8.                 While        I was      in New               York             from      May       28,        2019        through          June      7, 2019,            See Exhibit               J


              I never        visited,            stayed       at, or resided                   at 65-38              Booth        Street,          Apt.      #2H,      Rego         Park,        NY        11374,


              where         service             was     allegedly           served.             This          preperty          is my         mother's             residence.            See     Exhibit            E for


              utilities       bills        proving           my mother                lives          at this         address-not                   me.


                             9.                 Nobody          at that         address                  is authorized            to     accept           service       on my behalf.


                             10.                While        I was      in New               York,             I was      staying            at 204        Centre         Island         Road,         Oyster            Bay,


              NY       11771.             See    Exhibit         D    for      utilities             bills.


                             11.                 I am asking            the         court           to     carefully           consider            my attorneys               arguments                and        grant     the


              motion         to    dismiss             so that       I do not            have             to defend            against         duplicative             lawsuits,           and     because                I was


              never        served          in this        current       case.




                                                                                                      2 of 3             -10-
FILED: KINGS COUNTY CLERK 10/29/2019 04:34 PM                                                                                       INDEX NO. 510586/2019
        CaseNO.
NYSCEF DOC.  1:19-cv-02521-JBW-RER
                13                                          Document 38-9 Filed 12/27/19 PageRECEIVED
                                                                                              3 of 3 PageID #: 660
                                                                                                       NYSCEF:  10/29/2019




                            WHEREFORE,                   I respectfully   request   that   this   Court    grant     the   relief   requested   by   my


              attorney        in the    motion      to   dismiss.                                                          .




                                                                                                  Arihay    Kaikov
              Sworn         to before     me this

                      day     of   October,      2019.




               N      TARY         PUBLIC




                                                  e
                                          Q a




                                                                          3 of 3    -11-
